Exhibit 10.39

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

COLLABORATION AGREEMENT

This COLLABORATION AGREEMENT (the "Agreement") is entered into as from May 28th
, 2015 (the "Effective Date") by and between S&W Seed Company, 7018 N. Fresno,
Suite 380, Fresno, CA 93720 (hereinafter "S&W") and CALYXT Inc., a company
having its head office at 600 County Road D West, Suite 8, New Brighton, MN
 55112, USA (hereinafter "Calyxt");

Each of S&W and Calyxt shall individually be referred to as a "Party" and
collectively as the "Parties".

PREAMBLE

Whereas,

Calyxt is a biotechnological company with expertise in plant genome engineering
utilizing its innovative breeding and targeted genome editing technology to
create traits of value and products for the agricultural and food industry;



Whereas,

S&W is a breeding, production and processing company for the alfalfa and stevia
industries;



Whereas

, S&W and Calyxt (previously known as Cellectis Plant Sciences Inc.) entered
into discussions on June 4th 2014 through the execution of a Mutual Confidential
Disclosure Agreement (the "MCDA") regarding a collaboration between them for the
development and commercialization of products involving genome-modified Alfalfa
for use as human food and animal feed sources (the "Collaboration");



Whereas

, confirming their interest for the Collaboration, the Parties entered into a
Material Transfer Agreement on September 19th 2014 (the "MTA") for the transfer
of the Material (as further defined hereinafter) together with associated
know-how proprietary to S&W to Calyxt for certain research, testing, and
experimental purposes within the frame of their intended Collaboration, and the
Parties executed a Letter Of Intent on October 22nd, 2014 (the "LOI") setting
forth certain principles and obligations regarding the negotiation of this
Agreement;



Whereas,

the present Agreement is the Definitive Agreement referred to in the LOI which
is to set forth the definitive terms and conditions of the Parties'
Collaboration, terminate and replace any and all previous agreement entered into
between the Parties in relation to the Collaboration;



NOW THEREFORE,

and in consideration of the covenants, conditions, and undertakings hereinafter
set forth, it is agreed by and between the Parties as follows:



1.   DEFINITIONS

For the purpose of this Agreement, the following terms shall have the meanings
defined herein, whether used in the singular or the plural:

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

1.1.   "Affiliate" means any corporation, organization, association or other
entity that, at the Effective Date or subsequently, Controls, is Controlled by,
or is under common Control with the Party in question.

1.2.   "

Background Intellectual Property" and "Background IP" shall be interchangeable
and mean any and all of the intellectual property rights, technical information,
know-how or trade secret of a Party and its Affiliates which pre-exist this
Agreement (including without limitation their respective Licensed Patents and
Protections), along with any and all of the intellectual property generated,
conceived, created or developed outside the scope of the Research Program by a
Party and/or its Affiliates; the use or practice of which would be useful in
achieving the objectives of the Collaboration and the subsequent
commercialization activities. The Background IP of each Party made available for
the Collaboration is listed as Annex 1 to this Agreement and also include the
Material provided by one Party to the other and developed without use or
practice of the other Party's Background IP / Material. Calyxt's Background IP
used or practiced during its performance of the Research Program for the
development of a Material/Product and/or covering such Material/Product will be
listed in the Material Transfer Form prior to delivery to S&W.

1.3.   "

Commercialize" or "Commercialization" means any activities directed to
marketing, promoting, distributing, importing for sale, offering to sell and/or
selling Products.



1.4.   "

Commercially Reasonable Efforts" means all reasonable good faith efforts to
accomplish an objective, but in any event not less than the concerned Party
would normally use in the ordinary course of its business to accomplish a
similar objective under a similar circumstance.



1.5.   "

Confidential Information" means the proprietary and confidential information of
one Party and/or its Affiliates (the "Disclosing Party") that is disclosed
and/or made available to the other Party (the "Receiving Party") as from June
4th 2014 (effective date of the MCDA) until expiration or termination of this
Agreement. "Confidential Information" shall include without limitation (a) the
discussions and negotiations regarding the Collaboration, (b) the terms and
conditions of the LOI, the MTA and this Agreement, (b) any proprietary or
confidential information or material, including without limitations all trade
secrets and all scientific data, in tangible form disclosed hereunder that is
marked as "Confidential" at the time it is delivered to the Receiving Party, (c)
any Product, any information related to either Party's Background IP and
Foreground IP, and/or (d) proprietary or confidential information or material,
including without limitations all trade secrets and all scientific data,
disclosed orally hereunder which is identified as confidential or proprietary
when disclosed and such disclosure of confidential information is confirmed in
writing (or by facsimile or email) within thirty (30) days by the Disclosing
Party; provided however, that the above information shall not be deemed
Confidential Information, to the extent the Receiving Party can establish by
competent written proof that such information:



was already known to the Receiving Party, other than under an obligation of
confidentiality and/or restricted use owed to the Disclosing Party, at the time
of disclosure;



was generally available to the public or otherwise part of the public domain at
the time of its disclosure hereunder to the Receiving Party;

Page 2 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

becomes generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the Receiving
Party in breach of any restricted use and confidentiality obligations;

is independently developed by the Receiving Party without reference to any
Confidential Information disclosed by the Disclosing Party; or

was subsequently disclosed to the Receiving Party by a person other than the
Disclosing Party without breach of any legal or contractual obligation towards
the Disclosing Party.

1.6.   "

Control" (and the derivative terms "controlling" and "controlled") means:

(a)   as to an entity (including for the purposes hereof any corporation,
organization or association), (i) ownership of at least fifty percent (50%) in
the aggregate of the voting power of all outstanding shares entitled to vote at
a general election of directors of such entity, (ii) ownership of at least fifty
percent (50%) of the equity interests in such entity, (iii) ownership of at
least fifty percent (50%) of the assets of such entity; or (iv) the possession,
direct or indirect, of the power to direct or cause the direction of the
management and the policies of such entity, by contract or otherwise; and

(b)   as to the prosecution of patent applications, the maintenance of patent
rights, and the enforcement and/or defense of patent rights, Control includes
the authority to make decisions pertaining to the conduct of patent prosecution,
interferences, patent issuance, maintenance, reissue, reexamination, patent
enforcement, abandonment or defense; and

(c)   as to intellectual property, the possession (whether by ownership,
license, or other agreement or arrangement existing now or after the Effective
Date, other than pursuant to this Agreement) by a Party or its Affiliate of the
right to grant to the other Party a license as provided herein under such
intellectual property.

1.7.   "

Field" means use as human food and animal feed sources or as fuel sources.



1.8.   "

Foreground Intellectual Property" and "Foreground IP" shall be interchangeable
and mean any and all intellectual property, including without any limitation any
data, discovery, invention and results, either patentable or not, generated,
conceived, created or developed in the performance of, or as a result of the
performance of the Research Program by at least one of the Party and/or its
Affiliates. The Foreground IP expressly excludes the Background IP of each
Party.



1.9.   "

JSC" shall mean the Joint Steering Committee appointed by the Parties in
accordance with and pursuant to Section 2.3.



1.10.   "

Licensed Patents" means the Patents Controlled by each of the Parties and listed
in Annex 1 and/or in a Material Transfer Form and/or the relevant Product
Commercialization Agreement from which a license is necessary in order to
exploit a Material or Commercialize a Product or otherwise perform the Research
Program in accordance with and pursuant to the terms of this Agreement.



1.11.   "

Material" means any and all (i) material, proprietary to or Controlled by a
Party as part of its Background IP, supplied by such Party (or its designee) to
the other for the purpose of performing the Research Program ("Calyxt's
Material" or "S&W's Material") and/or (ii) material created through the
performance of the Research Program (including Product(s)). Annex 1 sets forth
the Calyxt Material and the S&W Material initially included in the Research
Program. Any Material not otherwise

Page 3 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

mentioned in Annex 1 that a Party wishes to include in the Research Program
after the date hereof will be transferred using a Material Transfer Form.
Notwithstanding any other provision of this Agreement, any Alfalfa elite lines
not listed on Annex 1 (as the same may from time to time be amended by S&W and
Calyxt), even if previously made available by S&W to Calyxt under the MTA, or
not provided by S&W after the date hereof using a Material Transfer Form as
mentioned herein shall not be deemed "Material" as per the terms herein and
shall be expressly excluded from the Research Program.

1.12.   "

Material Transfer Form" or "MTF" means the document on the format attached as
Annex 4 hereto that is executed between the Parties prior to any provision of
Material and/or Product, each of which will be deemed to form an integral part
of this Agreement upon execution. Each MTF will indicate the specificities of
the Material/ Product, the Background IP of the supplying Party covering the
Material / Product as well as any restrictions associated with the use of such
Material / Product that may result from obligations contracted towards licensors
in relation to the use and/or practice of such licensor's intellectual property.

1.13.   "

Net Sales" means the cash consideration paid to a Party (or Third Party acting
on behalf of such Party, including without limitation a distributor of such
Party) for the sale (i.e. transfer of ownership) of Products, less the following
documented deductions (collectively the "Deductions") (i) cost of trade or cash
discounts actually granted, other than early pay discounts; (ii) credits or
allowance given for rejected or returned products, (iii) billing errors and
retroactive price reductions; (iv) freight; (v) insurance; (vi) value added, use
or sales taxes stated on the invoice; (vii) customs duties, tariffs and
governmental charges actually imposed on the transfer or transport of Products
across borders. In the case of any sale for value, such as barter or
counter-trade other than in an arm's length transaction exclusively for cash,
Net Sales shall be deemed to be the relevant open market price for the Product
in the country or territory in which the sale, use or disposal takes place or if
the relevant open market price is not ascertainable, a reasonable price,
assessed on an arm's length basis therefore, after deduction of all documented
Deductions. If the Product is sold to any Third Party together with other
products or services, the price of such Product, solely for purposes of the
calculation of Net Sales, shall be deemed to be no less than the relevant open
market price for the Product in the country or territory in which the sale, use
or disposal takes place or if the relevant open market price is not
ascertainable, a reasonable price, assessed on an arm's length basis therefore,
after deduction of all documented Deductions.



1.14.   "

Patents" shall mean (a) all patents and patent applications, including
provisional patent applications, and (b) any divisions, continuations,
continuations-in-part, or reissues of the patent applications described in
clause (a) above; and (c) any patents issuing on any patent applications in
clauses (a) and (b) above including any reissues or re-examinations, extensions,
confirmations, registrations or revalidations of any of the foregoing.



1.15.   "

Product" means any genome-modified Material developed under this Agreement that
comprises one or several Trait(s).



1.16.   "

Protection" shall mean any grant (or any application for a grant) made by a
government or other competent authority that confers upon the creator or owner
of an invention the sole right to make, use, and/or sell that invention for a
set period of time. As an illustration, a Protection may include trademarks,
copyright, Patents or Plant Variety Protection.



Page 4 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

1.17.   "

Research" means the generation of knowledge regarding natural mechanisms, as
well as functions of genes, tissues and/or cells, mechanisms of action studies
and target validation. For the avoidance of doubt, Research excludes any
Commercialization activities.

1.18.   "

Research Program" means the research program aiming at developing and generating
Product(s) in accordance with Annex 2.



1.19.   "

Territory" means any country or geographical region worldwide.



1.20.   "

Third Party" means any individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, other than Calyxt and S&W
and their respective Affiliates.



1.21.  

"Trait" means one or more of the following traits to be developed in the
Material:



***

Rules Of Interpretation

The following rules apply unless the context expressly requires otherwise:

(a)   the singular includes the plural and conversely;

(b)   headings are for convenience only and do not affect interpretation;

(c)   a gender includes all genders;

(d)   references to "including" and "include(s)" shall be deemed to mean
respectively "including without limitation" and "include(s) without limitation";

(e)   if a word or phrase is defined, its other grammatical forms have a
corresponding meaning;

(f)   a reference to a Section, Clause or Schedule is a reference to a section,
clause or a schedule to this Agreement;

(g)   a reference to an agreement or document is to the agreement or document as
amended, varied, supplemented, novated or replaced from time to time, except to
the extent prohibited / specified by this Agreement;

(h)   a reference to a Party to this Agreement or person to another agreement or
document includes the Party's or person's successors, permitted substitutes and
assigns;

(i)   a reference to legislation or to a provision of legislation includes
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it;

(j)   a reference to conduct includes, without limitation, an omission,
statement and undertaking, whether or not in writing;

(k)   a reference to an agreement includes any undertaking, deed, agreement and
legally enforceable arrangement whether or not in writing and a reference to a
document includes an agreement (as so defined) in writing, and any certificate,
notice, instrument or document of any kind.

Page 5 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

2.   PURPOSE OF THE COLLABORATION

2.1.   Purpose of the collaboration. The Parties have entered into this
Agreement to record the principles of cooperation and liability that govern
their Collaboration. The Parties intend to use Commercially Reasonable Efforts
to develop Product(s) within the frame of the Research Program using their
Background IP, for subsequent Commercialization in the Field.

2.2.   Exclusivity. For a period of three (3) years following the Effective
Date, on a world-wide basis, each of the Parties agrees that neither it nor any
of its Affiliates will enter into, directly or indirectly, any collaboration
with a Third Party aiming at developing non-transgenic Alfalfa elite lines using
targeted gene editing technologies to introduce genetic modifications of
endogenous genes and comprising Traits for use in the Field. For clarity,
nothing in this Agreement will restrict in any way, any activities of S&W or
Calyxt (or any of their respective Affiliates) with respect to the development
of transgenic alfalfa.

2.3.   Joint Steering Committee

2.3.1.   Formation of JSC. The Parties shall establish a joint steering
committee (the "JSC

"), which shall oversee the execution of the Collaboration. The JSC will be
comprised of an equal number of representatives from each of S&W and Calyxt. The
exact number of such representatives will be two (2) for each of S&W and Calyxt,
or such other number as the Parties may agree. The list of the Parties' initial
members of the JSC is set forth as Annex 3 hereto. Each Party may replace any or
all of its representatives on the JSC at any time upon written notice to the
other. Any member of the JSC may designate a substitute to attend and perform
the functions of that member at any meeting of the JSC. Each Party may, in its
reasonable discretion, invite non- member representatives of such Party to
attend meetings of the JSC.



2.3.2.   Responsibilities. The JSC shall, in addition to its other
responsibilities as explicitly set forth in this Agreement, be responsible for:

Approving, planning and monitoring each step of the Research Program;

Monitoring workflow and timelines, including transfer of Materials, sample
analysis and data quality control, data analysis and summarization, and R&D
activities progress performed pursuant to this Agreement;

Evaluating additional technologies that may be necessary or beneficial to the
Collaboration and, where appropriate, making recommendations to the Parties with
respect to the acquisition or in-licensing of these technologies;

Approving Products for Commercialization by the Parties;

Making recommendations to the Parties regarding Commercialization strategies in
relation to the Products, and establishing and approving a promotion and
marketing plan for Products;

Reporting on progress to senior management of the Parties;

Taking such other actions as are set forth in this Agreement or as the Parties
may agree from time to time.

Page 6 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

2.3.3.   Dissolution of the JSC. The JSC shall be disbanded upon termination or
expiration of the Agreement.

2.3.4.   Procedural Rules for the JSC. Subject to the terms and conditions set
forth in this Agreement, the JSC shall establish its own procedural rules for
its operation. The JSC shall make decisions by unanimous consent of the JSC
members. One (1) JSC member of each Party shall be required to constitute a
quorum at all JSC meetings.

2.3.5.   Meetings. The JSC will meet at least one (1) time during each year, and
more frequently as the JSC members and/or each of the Parties deem reasonably
appropriate, on such dates, and at such places and times, as provided herein or
as the JSC members and/or Parties will agree. Meetings of the JSC may be held
telephonically or in person, and those that are held in person will alternate
between the offices of the Parties, or such other place as the Parties may
agree. The members of the JSC also may convene or be polled or consulted from
time to time by means of telecommunications, video conferences, electronic mail
or correspondence, as deemed necessary or appropriate. Each Party shall bear the
expenses related to the participation of its respective JSC designated members
for each such JSC meeting (including travel and accommodation expenses).

3.   PRODUCT(S) DEVELOPMENT

3.1.   Delivery of Material and related Information

S&W has supplied the Material listed on Annex 1 hereto to Calyxt under the MTA,
in sufficient quantity together with any S&W's technical information necessary
to allow Calyxt to efficiently perform the Research Program in accordance with
and pursuant to the present Agreement.

Any further Material required to be supplied by a Party to the other and
necessary for the performance of the Research Program will be provided using the
Material Transfer Form. For clarity, S&W will have no obligation to supply any
Alfalfa elite line in connection with the Research Program other than those
listed on Annex 1 hereto.

The Party supplying the Material as part of its Background IP shall endeavor to
provide all reasonable technical information at its disposal in relation to the
Material that is necessary for the other Party to comply with the terms of this
Agreement and ensure stability of the Material.

3.2.   Performance of Research Program

The Parties will use Commercially Reasonable Efforts to perform the Research
Program as described in Annex 2 hereto.

Each Party will perform its activities under the Research Program in accordance
with all relevant applicable guidelines, laws and regulations.

Unless otherwise agreed to in writing between the Parties, each Party shall
assume all the costs related to its performance of its activities under the
Research Program.

Page 7 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

Each Party will keep the other Party informed on the progress of its performance
of the Research Program by conference calls and by written reports at a
frequency that will be determined between the Parties or upon reasonable request
from the other Party.

3.3.   Ownership of the Product(s) developed during the Research Program



The Product(s) shall be jointly owned by the Parties.

3.4.   Use of the Product(s) developed during the Research Program

Subject to Article 4 herein, any Product(s) developed during the Research
Program shall be used for Research purposes in the Field only, in accordance
with and subject to the provisions of this Agreement and for the strict interest
of the Collaboration. The Parties shall not be entitled to supply or provide any
Material or information developed under the Research Program, or the other
Party's Material, to any Third Party without the express written approval of the
other Party or as otherwise approved in writing by the JSC.

3.5.   Regulatory Approvals

Calyxt shall submit, obtain and maintain any and all approvals & filings
required from regulatory or government authority having jurisdiction for the
approval of the exploitation of the Product(s) (the "Regulatory Approvals") in
the United States. S&W undertakes to provide all support and assistance
reasonably required by Calyxt for any such submission, obtention and maintenance
of the Regulatory Approvals. All costs incurred by the Parties with regard to
such submission, obtention and maintenance of the Regulatory Approvals in the
United States will be shared equally between Calyxt and S&W. For Territories
outside of the United States, the JSC will determine which Party will be
responsible for obtaining the necessary Regulatory Approvals in each territory
where the Product(s) will be sold, where applicable. All costs incurred by each
Party to submit, obtain or maintain such Regulatory Approvals will be shared
equally between Calyxt and S&W. Either Party shall promptly reimburse its
portion of the costs associated with the submission, obtention and maintenance
of the Regulatory Approvals within thirty (30) days following receipt of the
relevant invoice from the other Party.

4.   COMMERCIAL EXPLOITATION OF THE PRODUCT(S)

4.1.   It will be the responsibility of the JSC to determine in writing which
candidate Product(s) developed under the Research Program will be
Commercialized.

4.2.   Subject to Article 5 herein and to the provisions of the present Article
4, the Product(s) shall be used for Commercialization purposes in the Field
only. Any further research and/or collaboration with any Third Party involving
the Product(s), material or information developed during the Research Program
must be reviewed by the JSC and previously approved in writing by the Parties'
representatives.

4.3.   Prior to any Commercialization of any Product, the JSC shall meet and
organize in detail the Commercial activities for the Product for approval by the
Parties' representatives. For any avoidance of doubt, no Product(s) shall be
Commercialized prior to the Parties agreeing to a Product Commercialization
Agreement.

Page 8 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

The JSC shall work with the respective marketing teams of both Parties to
develop a plan to promote and market the Product(s) that are approved for
Commercialization by the JSC (the "Promotion and Marketing Plan

"). This may include but not be exclusive to activities such as branding, direct
marketing efforts and sales training presentations. The Promotion and Marketing
Plan shall be submitted to the Parties' approval prior to any implementation.

Both Parties shall follow respective branding guidelines established and agreed
upon by the JSC, this shall include but is not exclusive to rules regarding the
use of logo and trademarks. The JSC shall co-ordinate the Parties' messages
regarding the Product(s) to ensure that the Parties' communication on the
Product(s) is always consistent and more generally does not interfere with the
interests of any Party and its relevant Affiliates. The Parties shall not make
any claims, representations or warranties concerning the Product(s) to Third
Parties that are not specifically approved by the JSC in writing.

Each Party will comply with any legitimate directions, comments and suggestions
it may receive from the JSC concerning the contents and the quality of any
promotional material for the Products as well as any reference made by a Party
to the Products or the other Party.

Any and all costs associated with the implementation of the Promotion and
Marketing Plan shall be borne by the Party that incurs them.

4.4.   Prior to any Commercialization of any Product, the Parties will negotiate
in good faith the terms of a separate Product Commercialization Agreement. The
terms of the Product Commercialization Agreement will be based on the following
principles:

4.4.1.   S&W shall be responsible for all costs related to the breeding and
variety development

4.4.2.   S&W will be responsible for manufacturing and shipping of all
Product(s):

(a)   With respect to the S&W exclusive territory (set forth in Clause 4.4.4
herein), S&W shall not be compensated by Calyxt for these manufacturing and
shipping activities;

(b)     With respect to the Calyxt exclusive territory (set forth in Clause
4.4.3 herein), S&W shall be compensated by Calyxt for these activities at fair
market-based rates (based on the country of production) except if Calyxt elects
to manufacture and ship the Product(s) by itself or entrusts a Third Party for
such activities in the Calyxt exclusive territory;

4.4.3.   Calyxt shall be responsible and shall have exclusive rights for the
Commercialization of the Product(s) in all countries that are part of the
European Union at the Effective Date and any new country at the time of
Commercialization of the applicable Product, Ukraine, Russia and India.

4.4.5.   S&W shall be responsible and shall have exclusive rights for the
Commercialization of the Product(s) in any country or region of the Territory
that is not part of the Calyxt exclusive territory as per Section 4.4.3 above.

Page 9 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

For any avoidance of doubt, "exclusive rights" granted to a Party with respect
to a specific territory imposes on the other Party an obligation (i) not to
Commercialize the Product(s) in the other Party's exclusive territory, (ii)
refrain from granting any right to any Third Party for the Commercialization of
the Product(s) in the other Party's exclusive territory, and (iii) use all best
efforts, as far as possible under applicable laws, to avoid parallel
importations from its territory to the other Party's exclusive territory.

In the event a Party decides not to Commercialize or to discontinue
Commercialization of any Product(s) in its exclusive territory (or any portions
thereof), the other Party will have a right of first refusal for the
Commercialization rights of the Product(s) in said territory as part of its
exclusive territory as per 4.4.3 or 4.4.4.

5.   INTELLECTUAL PROPERTY, PROTECTION, PROSECUTION, MAINTENANCE AND LITIGATION,
OWNERSHIP & LICENSE

5.1.   Ownership

5.1.1.   Background IP

Each of the Parties and their Affiliates shall retain ownership and/or Control
of its Background IP. For greater certainty and subject to Section 2.2, nothing
in this Agreement shall restrict the owner or controller of any Background IP
from practicing or commercializing any Background IP.

For the avoidance of doubt, a Party shall have no right, express or implied,
with respect to the other Party's Background IP, in each case except as
expressly provided in the present Section 5.1.

Each Party shall have the sole right, but not the obligation to obtain,
prosecute and maintain, at its cost and expense, throughout the world, any and
all Licensed Patents and patents relating to its Background IP.

5.1.2.   Foreground IP

(a)   Inventorship of inventions related to Foreground IP shall be determined in
accordance with United States patent laws, regardless of where an invention is
discovered, developed or otherwise generated, and regardless of where rights to
such inventions are enforced.

(b)   All Foreground IP related to the Traits and/or nucleases and uses thereof,
with or without the use of recombination matrix, and the cell and molecular
biology methods used to generate, screen and isolate the resulting cells shall
be exclusively owned by Calyxt (or its designated Affiliates).

(c)   Subject to clause 5.1.2 b) herein, all Foreground IP related to the
alfalfa germplasm un-modified by Calyxt, shall be exclusively owned by S&W (or
its Affiliates).

(d)   Subject to clauses 5.1.2. b) and c) herein, any and all inventions made
under this Agreement by inventors of both Parties resulting from the execution
of the Research Program and performance of this Agreement shall be jointly owned
by the Parties ("Joint Intellectual Property" or "Joint IP"). For clarity,
pursuant to Section 3.3, the Product(s) are jointly owned by the Parties.

Page 10 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

(e)   Each Party shall, and does hereby, assign, and shall cause any individuals
involved on its side to so assign, to the other Party, without additional
compensation, such right, title and interest in and to any Foreground
Intellectual Property as well as any intellectual property rights with respect
thereto, as is necessary to fully effect the ownership provided for in this
Section 5.1.2.

(f)   Each Party shall cooperate with any and all reasonable requests for
assistance from the other Party, including by making its employees, consultants
and other scientific staff available upon reasonable notice during normal
business hours at their respective places of business to effect any intellectual
property application under the Foreground IP.

5.2.   Foreground Intellectual Property Protection

5.2.1.   S&W and Calyxt shall jointly determine the strategy for any Protection
arising from the Foreground Intellectual Property; provided, however, that (i)
the Party owning exclusively such Foreground IP (pursuant to Clause 5.1.2 b) or
c) above) will be responsible for and have the control for the submission and
management of the Protection related to said Foreground IP, or (ii) with respect
to Joint IP, the JSC will select one Party as being responsible for the
submission and management of such Protection. For purposes hereof, "Managing
Party" shall designate the Party in charge of submitting and managing the
Protection pursuant to the preceding sentence. While the Managing Party will be
managing the Protection resulting from the Foreground IP, the Managing Party
shall consult with the non-managing Party for all questions related to the
filing/validation of Protection, maintenance/abandonment and dispute resolution.
The non-managing Party could also be invited or requested to provide consulting
as requested during prosecution, and shall execute any documents related to the
filing, validation, prosecuting, abandonment and maintenance as may be
reasonably necessary in a timely manner to enable the Managing Party to file and
prosecute such Protection. It is expressly agreed that the Parties shall
mutually agree any strategy for the filing/validation of Protection,
maintenance/abandonment and dispute resolution related to any Joint IP, whereas
each Party shall have the responsibility and sole control of the
filing/validation of Protection, maintenance/abandonment and dispute resolution
related to Foreground IP exclusively owned by it (pursuant to Clause 5.1.2 b) or
c) above) after having duly informed and consulted the other Party as provided
in the present clause.

5.2.2.   All fees and costs related to the Protection of Foreground IP shall be
the responsibility of the Party owning such Foreground IP or, with respect to
Joint IP, divided evenly between both Parties (50%-50%). Each Party undertakes
to reimburse the other Party of any fees and costs reasonably incurred in
accordance with directions of the JSC by the other Party in relation to any
Protection of Joint IP within thirty (30) days following the receipt of the
other Party's invoice.

Page 11 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

5.2.3.   If a Party (the "Abandoning Party") decides not to file an application
for any Protection in any particular country or countries, or if such Party
decides to discontinue prosecution or maintenance of any Protection in any
particular country or countries (each, an "Abandoned Protection

"), the Abandoning Party shall promptly give the other Party a written notice of
the same, and the other Party shall then be free to file an application for such
Abandoned Protection, continue the prosecution of an application for such
Abandoned Protection in such country or countries, and to maintain any patent
issuing from an application for an Abandoned Protection in such country or
countries, at its sole expense and as deemed appropriate. The Abandoning Party
shall assign all of its right, title and interest in and to any such Abandoned
Protection to the other Party and the Abandoning Party will execute and deliver
such Protection assignment and other documents to effect such transfer as
reasonably requested by the other Party. The Abandoning Party shall not have any
rights or grant of license from the other Party regarding the Abandoned
Protection. If the practice of the Abandoned Protection is or becomes necessary
for the exploitation by the Abandoning Party of any Product(s), then the
Abandoning Party shall reimburse the other Party fifty (50%) of the costs and
expenses paid by the other Party for the filing or maintenance of any Protection
after the date the Abandoning Party has effectively decided not to participate
in the filing or maintenance of the Protection.

5.2.4.   Infringement. The Parties hereto shall inform each other promptly of
any infringement or colorable cause of action for infringement of a Protection
of Joint IP as they become aware of. In such case, the Parties shall promptly
meet and agree on a mutual position whether or not to enforce the Parties'
rights under the Protection. The costs of pursuing any enforcement actions
(including any expenses associates with defending any validity,
non-enforceability, patents misuse or any other kind of claims brought in
response to such enforcement) shall be payable by both Parties, on a 50%-50%
basis. If a Party fails or decides not to join the other Party in its defense of
the Protection, then the corresponding Protection rights shall be immediately
assigned to the defending Party by the non-defending Party. Any damages or other
compensation received by a Party or the Parties as a result of the outcome of an
infringement case shall be shared between the Parties in a proportion equivalent
to their respective financial contribution to the defense of such case.

5.3.   Grant of Licenses and Use of the Foreground IP

5.3.1.   Grant of Licenses under the Background IP

(a)   Grant of Licenses to perform the Research Program. Subject to the
provisions of this Agreement and any MTF, each Party hereby grants to the other
Party a non-exclusive, non-transferable license under its Material and
Background IP for the other Party (or its subcontractor under its
responsibility) to perform the Research Program as set forth in this Agreement.
Subject to Article 10.2.7, such license shall automatically terminate upon
termination of this Agreement.

Page 12 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

(b)   Grant of Licenses to Commercialize Product(s). Subject to the Parties'
execution of a Product Commercialization Agreement as provided under Article 4
herein, each Party undertakes to grant the other Party a non-exclusive,
non-transferable license under its Material and Background IP (that will be
listed in such Product Commercialization Agreement) as necessary for the other
Party (or its subcontractor under its responsibility) to Commercialize the
Product(s) developed under this Agreement. Subject to Article 10.2.7, such
license shall automatically terminate upon termination of this Agreement.

5.3.2.   Use of the Foreground IP

(a)   Use of the Foreground IP in the Field. Subject to Section 5.2, each Party
hereby grants to the other Party a non-exclusive, non-transferable license under
its proprietary Foreground IP as necessary for the other Party (or its
subcontractor under its responsibility) to perform its obligations under this
Agreement. Subject to Article 10.2.7, such license shall automatically terminate
upon termination of this Agreement.

(b)   Use of the Foreground IP outside the Field. Each Party shall have the
exclusive right to use its proprietary Foreground IP (pursuant to Clause 5.1.2
b) or c) above) freely and grant licenses to Third Parties outside of the Field
without any specific compensation of any kind to the other. For purposes of the
present Section 5.3.2.b and for clarity, the term "exclusive" shall mean that
the other Party shall refrain itself from using, and shall not sublicense to any
Third Party, any right under the other Party's proprietary Foreground IP
(pursuant to Clause 5.1.2 b) or c) above) for any activity occurring outside the
Field. As for Joint IP, each Party shall have the non-exclusive right to use its
proprietary Joint IP freely and grant non-exclusive licenses to Third Parties
for purposes unrelated to the Field without any specific compensation of any
kind to the other.

5.3.3.   Sublicensees

Each Party shall only be entitled to sublicense rights granted to it by the
other Party in accordance with the present Section 5.3.3 to subcontractors and
shall secure that any such sublicensee(s) pursuant to the present Section 5.3.3
will comply with terms at least as stringent as the ones set forth in this
Agreement (including without limitation the royalty obligations set forth in
Section 6.1, any reporting, compliance with laws and confidentiality
obligations). Each Party that is a sublicensor will be responsible to the other
Party for any breach by its sublicensee(s) of the terms of this Agreement.
Termination of a license granted to a Party pursuant to the present Section 5.3
shall immediately and automatically terminate any sublicense granted by such
Party.

6.   FINANCIAL CONSIDERATIONS

6.1.   Prior to any Commercialization of any Product, the Parties will negotiate
in good faith the Financial Considerations in a separate Product
Commercialization Agreement. The terms of the Product Commercialization
Agreement will be based on the following principles set forth in Sections 6.2
and 6.3.

Page 13 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

6.2.   No later than forty-five (45) days after each calendar year in which
there are sales of any Product(s) by or on behalf of S&W and/or its Affiliates
pursuant to Section 4.4.4, S&W shall pay to Calyxt a royalty equal to:

- If the Product Net Sale Price is less than or equal to USD8.00 per pound, S&W
shall pay to Calyxt a royalty equal to *** percent (***%) of its Net Sales of
the Product invoiced during such calendar year;

- If the Product Net Sale Price is greater than USD8.00 per pound but less than
USD12.50, S&W shall pay to Calyxt a royalty equal to *** percent (***%) of the
Net Sales of the Product invoiced during such calendar year; and

- If the Product Net Sale Price of the Product is greater than USD12.51 per
pound, S&W shall pay to Calyxt a royalty equal to *** percent (***%) of the Net
Sales of Product invoiced during such calendar year.

As used in this Section 6.2, "Product Net Sale Price" means, as to any Product
for any calendar year, the result of (a) the Net Sales of the Product invoiced
during such calendar year, divided by (b) the total pounds of the Product
invoiced during such calendar year.

6.3.   No later than forty-five (45) days after each calendar year in which
there are sales of any Product(s) by or on behalf of Calyxt and/or its
Affiliates pursuant to Section 4.4.3, Calyxt shall pay to S&W a royalty equal to
*** percent (***%) of the Net Sales of Product(s) invoiced during such calendar
year.

6.4.   Each Party shall make annual royalty reports to the other Party within
thirty (30) days of each calendar year during the term of this Agreement. Each
such royalty report will show the invoice amounts and sales made during the most
recently completed reporting period; the amount of each Product sold, and the
country(ies) where they were sold; the royalties, in United States Dollars,
payable hereunder. If no sales have been made during any reporting period, a
statement to this effect shall be required.

7.   REPORTS, PAYMENTS & ACCOUNTING

7.1.   Reports & Payments

7.1.1.   All payments or reimbursements due under this Agreement (other than
royalty payments) shall be due and payable by S&W or Calyxt, as applicable,
within thirty (30) days upon the occurrence of the event that triggers such
payment. Any royalty payment under this Agreement will be due and payable as
provided in Section 6.

7.1.2.   Interest shall accrue on any late payment of fees as of the date such
payment is due, at an annual interest rate equal to the lesser of the legal rate
fixed by the European Central Bank plus two percent (2%) or the highest rate
permissible by law, with such interest accruing from the date the payment was
originally, and any late payment pursuant to this Section shall be credited
first to interest and then to any outstanding fees. This Section shall in no way
limit any other rights and remedies available to the Party to whom payment is
owed, whether arising under this Agreement or at law or in equity.

Page 14 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

7.2.   In case of dispute between the Parties for whatever reason, neither Party
has the right to withhold or suspend any payments due to the other Party under
the Agreement or to operate any off-setting against any other sums claimed,
provided that the other Party shall refrain from incurring any reimbursable
expenses until the dispute is considered to be resolved by both Parties.

7.3.   All payments pursuant to this Agreement by the paying Party to the
collecting Party are expressed exclusive of any Value Added Tax ("VAT"), or
similar taxes which may be applicable and which shall be paid by the paying
Party directly to its competent tax authority. Withholding taxes (if any) levied
by the tax authorities or a governmental of any country on payments made to the
collecting Party by the paying Party hereunder, shall be deducted from any
payments due by the paying Party. The paying Party shall cooperate with the
collecting Party to avoid any double taxing and provide it upon simple request
with any document necessary for this purpose. The paying Party shall help the
collecting Party claim exemption therefrom under any double taxation or similar
agreement in force and shall produce to the collecting Party proper evidence of
payment of all withholding tax.

7.4.   Accounting

Each Party shall keep true and accurate books of account and records for the
purpose of determining the payments payable under this Agreement. Such books and
records shall be kept for at least five (5) years following the end of the
calendar year to which they pertain. The books and records of each Party shall
be open for inspection during such five (5) years period by a public accounting
firm for whom such Party has no reasonable objection, solely for the purpose of
verifying payments due. Such inspections may be made no more than once each
calendar year, at reasonable times and on reasonable notice. Inspections shall
be at the expense of the other Party; provided, however, in the event a
variation or error producing an increase exceeding five percent (5%) of the
amount stated for any period covered by the inspection is established in the
course of any such inspection, then all reasonable costs relating to the
inspection for such period and any unpaid amounts that are discovered shall be
paid promptly by the inspected Party together with interest thereon from the
date such payments were due at the lesser of the legal rate fixed by the
European Central Bank plus two percent (2%) or the highest rate permissible by
law, and any payment pursuant to this Section shall be credited first to
interest and then to any outstanding royalties.

7.5.   Currency

All payments due under this Agreement shall be made by bank wire transfer in
immediately available funds to a bank account designated by the receiving Party.
All payments hereunder shall be made in US Dollar. In the event that the due
date of any payment is a Saturday, Sunday or national holiday, such payment may
be paid on the following business day. If any currency conversion shall be
required in connection with the calculation of payments hereunder, such
conversion shall be made using the rate used by a Party for its financial
reporting purposes in accordance with Generally Accepted Accounting Principles
(or foreign equivalent).

8.   WARRANTIES, NO OTHER WARRANTIES, INDEMNIFICATION & PATENTS

8.1.   Warranty on Entering in to Agreement. Each Party represents and warrants
to the other Party that:

Page 15 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

8.1.1. It is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate action.

8.1.2. The execution, delivery and performance of this Agreement by it does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound. It is aware of no action, suit
or inquiry or investigation instituted by any governmental agency which
questions or threatens the validity of this Agreement.

8.2.   Additional Intellectual Property Warranties. Each Party represents and
warrants to the other Party that:

8.2.1.   It possesses sufficient rights to enable it to grant all rights and
licenses it grants to the other Party (including with respect to its Licensed
Patents) under Section 5.3.

8.2.2.   To the best of its knowledge, its Licensed Patents and Background IP
existing as of the Effective Date constitute all of the Patents and other
intellectual property Controlled by it as of such date that are necessary for
the development, production and Commercialization of Products.

8.2.3.   It has not granted, and during the term of this Agreement, it will not
grant, any right or license, to any Third Party under its Background IP or
Foreground IP that conflicts with the rights or licenses granted or to be
granted to the other Party hereunder or the terms hereof.

 

8.2.4   It has not received any written notice of any claims or litigation at
the Effective Date, seeking to invalidate or otherwise challenge its Licensed
Patents or its rights therein.

8.2.5.   It has entered into agreements with each of its current and former
officers, employees and consultants involved in research and development work,
including development of its Background IP and Foreground IP, providing it, to
the extent permitted by law, with title and ownership to patents, patent
applications, trade secrets and inventions conceived, developed, reduced to
practice by such person, solely or jointly with other of such persons, during
the period of employment or contract by it (except where the failure to have
entered into such an agreement would not have a material adverse effect on the
rights granted to the other Party herein), and it is not aware that any of its
employees or consultants is in material violation thereof.

8.2.6.   At the Effective Date, to the best of its knowledge, there is no
infringement, misappropriation or violation by Third Parties of any of its
Background IP in the Field.

8.2.7.   At the Effective Date, there is no pending or, to the best of its
knowledge, threatened action, suit, proceeding or claim by others against it
that it infringes, misappropriates or otherwise violates any intellectual
property or other proprietary rights of others in connection with the use of its
Licensed Patents or Background IP, and it has not received any written notice of
such claim.

Page 16 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

8.2.8.   At the Effective Date, none of its Licensed Patents have been adjudged
invalid or unenforceable by a court of competent jurisdiction or applicable
government agency, in whole or in part, and there is no pending or, to its
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Licensed Patents.

8.3.   No Other Warranties

8.3.1.   Except as set forth in Sections 8.1 and 8.2, neither Party makes any
representations or warranties of any kind either express or implied relating to
the Product(s), its Background IP, the Licensed Patents and the technology
covered by the Licensed Patents, including without limitation any warranties
regarding their feasibility, use, safety, efficacy or performance, any warranty
of merchantability or any warranty for fitness for any particular purpose or a
warranty or representation that anything made, used, sold or otherwise disposed
of under the license granted in this Agreement is or will be free from
infringement of patents, copyrights, and other rights of Third Parties or any
other express or implied legal or contractual warranty.

8.3.2.   Each Party acknowledges that the technology licensed under the Licensed
Patents is experimental in nature and agrees to take all reasonable precautions
to prevent death, personal injury, illness and property damage from the use of
the Licensed Patents and the license including but not limited to its defects or
eviction.

8.3.3.   In no event shall a Party be liable for incidental or consequential
damages of any kind, including economic damage or injury to property and lost
profits, regardless of whether the other Party shall be advised, shall have
other reason to know, or in fact shall know of the possibility of the foregoing.

8.4.   Indemnification

S&W shall indemnify and hold Calyxt and Calyxt's Affiliates, and their
respective directors, officers, employees, agents, consultants and counsel, and
the successors and assigns of the foregoing (the "Calyxt's Indemnitees")
harmless from and against any and all liabilities, damages, losses, costs or
expenses, including (without limitation) reasonable attorneys' and professional
fees and other expenses of litigation (collectively "Losses") arising from or
occurring as a result of (a) the negligence, gross negligence or willful
misconduct of S&W or any of its Affiliates, or their respective employees or
agents, or (b) any breach by S&W of a representation, warranty or covenant of
this Agreement, and (c) any violation of applicable law, except to the extent
such Losses are caused by (i) a breach by Calyxt of a representation, warranty,
or covenant of this Agreement or (ii) willful misconduct or gross negligence by
Calyxt.

Calyxt shall indemnify and hold S&W and S&W' Affiliates, and their respective
directors, officers, employees, agents, consultants and counsel, and the
successors and assigns of the foregoing (the "S&W' Indemnitees") harmless from
and against any and all Losses arising from or occurring as a result of (a) the
negligence, gross negligence or willful misconduct of Calyxt or any of its
Affiliates, or their respective employees or agents, or (b) any breach by Calyxt
of a representation, warranty or covenant of this Agreement,

Page 17 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

and (c) any violation of applicable law, except to the extent that such Losses
are caused by (i) a breach by S&W of a representation, warranty, or covenant of
this Agreement or (ii) willful misconduct or gross negligence by S&W.

8.5.   Product Liability

Except and to the extent that either Party is required to indemnify the other
pursuant to Section 8.4, all losses arising from or occurring as a result of any
Third Party claim for product liability shall be borne equally (50%/50%) by the
Parties if and to the extent such Third Party claim relates to Product(s).

9.   CONFIDENTIALITY & PUBLICATIONS

9.1.   Confidential Information.

Except as expressly provided in this Agreement, each Party agrees that it shall
keep completely confidential and shall not publish or otherwise disclose and
shall not use for any purpose except for the purposes contemplated by this
Agreement any Confidential Information furnished to it by the other Party hereto
pursuant to this Agreement. Without limitation upon any provision of this
Agreement, each of the Parties hereto shall be responsible for the observance by
its Affiliates, employees, licensees, sublicensees, agents and consultants of
the confidentiality obligations set forth in this Section and this Agreement,
generally. The foregoing non-use and non-disclosure obligations shall continue
(a) indefinitely, for all Confidential Information that qualifies as a trade
secret under applicable law; or (b) for the term of this Agreement and for five
(5) years thereafter, in all other cases.

9.2.   Permitted Disclosures.

Except as otherwise limited by this Agreement, each Party hereto may disclose
the other Party's Confidential Information and scientific data only to (a) its
Affiliates, employees, licensees, sublicensees, agents and consultants on a need
to know basis as necessary for the performance of the Agreement; provided that
such Affiliates, employees and consultants agree to be bound by the terms of
this Section, (b) to the extent such disclosure is necessary in connection with
prosecuting or defending litigation, complying with applicable governmental
regulations or securities laws or otherwise submitting information to tax or
other governmental authorities, or as required by applicable securities laws or
the rules and policies of any stock exchange on which securities of such Party
are traded or any other applicable regulatory rule or regulation or governmental
agency directive, provided that the receiving Party shall give reasonable
advance notice to the other Party of such disclosure and shall cooperate with
the original disclosing Party in any effort by the original disclosing Party to
secure a protective order blocking the disclosure of, or otherwise affording
confidential treatment to, such confidential information; (c) to potential
investors and/or acquirers of the receiving Party, on a need to know basis,
provided that such potential investors and/or acquirers are bound by
confidentiality obligations at least as strong as the confidentiality
obligations between the Parties under this Agreement, (d) in confidence, to its
auditors, financial advisors and financial institutions and their respective
professional advisors; or (e) as mutually agreed upon by the Parties. The
Parties may also disclose the terms of this Agreement to their respective
licensors as they may be contractually required, provided that they shall
undertake to (i) give reasonable advance notice to the other Party of such
disclosure, (ii) redact any portion not required to be disclosed by contract and
(iii) ensure to bind their licensors by confidentiality obligations at least as
protective of the disclosed information as set forth herein.

Page 18 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

9.3.  

Publications.

If a Party desires to publish on any of the results obtained under this
Agreement it will consult with the other Party before submitting to any
publication to make sure that no Confidential Information of the other Party is
disclosed, agreement is obtained concerning authorship and appropriate reference
is made to any contribution of the other Party. The Parties will make best
efforts to finalize the above consulting process within four (4) weeks. Consent
to publication may not be unreasonably withheld.

10.   TERM AND TERMINATION

10.1.   Term

This Agreement is effective as of the Effective Date and shall continue in full
force and effect, unless earlier terminated in accordance with this Article 10
or by mutual agreement of the Parties, for twenty (20) years from the Effective
Date or upon expiration of the last to expire Product Commercialization
Agreement (entered into pursuant to Section 4.4), whichever is the later.

10.2.   Termination

10.2.1.   Either Party may terminate this Agreement at its convenience during
the performance of the Research Program, provided no Product(s) are yet
commercialized, upon giving a three (3) month's prior written notice to the
other Party.

10.2.2.   Failure by either Party (the "Failing Party") to comply with its
respective obligations and conditions contained in this Agreement shall entitle
the other Party (the "Terminating Party") to give to the Failing Party in
default notice requiring it to make good such default. If such default is not
made good within sixty (60) days after receipt of such notice by the Failing
Party, the Terminating Party shall be entitled (without prejudice of any of its
other rights conferred on it by this Agreement) to terminate this Agreement by
giving termination notice to take effect immediately.

10.2.3.   Subject to the applicable laws and regulations, either Party may
terminate this Agreement if:

(a)   the other Party enters in any arrangement or composition with creditors,
or makes an assignment for the benefit of creditors; or

(b)   there is a dissolution, liquidation or winding-up of the other Party's
business; or

(c)   a trustee in bankruptcy of the assets of the other Party is appointed and
such trustee does not, within thirty (30) days after receipt of written notice
from the other Party confirm this Agreement and provide adequate assurance that
the terms and conditions hereof shall faithfully be fulfilled.

Page 19 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

10.2.4.   Each Party acknowledges to the other Party the right to terminate this
Agreement with immediate effect by the simple sending of a notice, in case of
dispute by such Party of the validity of all or part of the other Party's
Licensed Patents.

10.2.5.   The right of either Party to terminate this Agreement as provided
above shall not be affected in any way by its waiver of, or failure to take
action with respect to, any previous failure to perform hereunder.

10.2.6.   Upon termination of this Agreement by Calyxt (pursuant to Section
10.2.1, 10.2.2, 10.2.3 or 10.2.4) or by S&W (pursuant to Section 10.2.2, 10.2.3
or 10.2.4), each Party shall incur no further obligation and any and all rights
and, the licenses granted hereunder shall terminate. The Parties shall cease
(and pursuant to Section 5.3.3 have any sublicensee(s) cease) use of the
Background IP and Material of the other Party, and any activities in relation to
the Products. Upon termination by either Party pursuant to the present clause
10.2.6, any Party may request

destruction or return (at the requesting Party's option) of any Confidential
Information, Material or Background IP made available to the other Party; and /
or

destruction of any Product(s),

and the other Party shall proceed with such request and provide a certificate of
destruction duly signed by its representative(s) to the requesting Party (where
applicable) within thirty (30) days following receipt of such request.

10.2.7.   Upon termination of this Agreement by S&W pursuant to Section 10.2.1,
(a) Calyxt shall retain rights to commercialize any Products developed under
this Agreement and (b) Calyxt will be allowed to breed with any Products
developed under this Agreement for the sole purpose of developing new and
competitive varieties containing the Trait(s) for commercialization at Calyxt's
sole discretion and without any restriction (any Product referred to in clause
(a) or variety developed pursuant to clause (b) is referred to herein as a
"Restricted Product"); provided however, that Calyxt will not be allowed to
utilize the Products in a breeding program for the creation of new alfalfa
varieties that do not contain the Trait(s).

In such a termination scenario, Calyxt will make royalty payments to S&W for all
sales of Restricted Products by or on behalf of Calyxt and/or its Affiliates
solely based on the germplasm contribution made by S&W at industry-standard
rates (the Parties agree that the royalty amount will equal USD***per pound of
Restricted Product seed). Any such royalty payments will be creditable towards
the USD*** (*** US Dollars) of R&D expenses incurred by Calyxt during the course
of the project. Report and payment of such royalties will be made within the
conditions of Article 6 and 7.

10.2.8.   Any rights and obligations accrued prior to termination or expiration
of this Agreement shall not be affected by such termination or expiration.

Page 20 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

10.2.9.   The provisions of Articles 3.3, 3.4, 5, 6 (only with regard to the
payment of any sum(s) accrued during the term of this Agreement), 7, 8, 9, 10,
11.3 and 11.4 shall survive the expiration or termination of this Agreement.

11.   MISCELLANEOUS

11.1.   Force Majeure

Neither Party shall be liable to the other for failure or delay in the
performance of any of its obligations under this Agreement for the time and to
the extent such failure or delay is caused by earthquake, riot, civil commotion,
war, hostilities between nations, governmental law, order or regulation,
embargo, action by the government or any agency thereof, act of God, storm,
fire, accident, terrorism, labor dispute or strike, sabotage, explosion or other
similar or different contingencies, in each case, beyond the reasonable control
of the respective Party. The Party affected by Force Majeure shall provide the
other Party with full particulars thereof as soon as it becomes aware of the
same (including its best estimate of the likely extent and duration of the
interference with its activities), and shall use its best endeavors to overcome
the difficulties created thereby and to resume performance of its obligations as
soon as practicable. If the performance of any obligation under this Agreement
is delayed owing to a force majeure for any continuous period of more than six
(6) months, the Parties hereto shall consult with respect to an equitable
solution, including the possible termination of this Agreement.

11.2.   Independent Contractors



Nothing contained in this Agreement is intended implicitly, or is to be
construed, to constitute a partnership, joint venture or employer/employee
relationship between the Parties. No Party hereto shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of any other Party or to bind any other Party to any contract,
agreement or undertaking with any Third Party.

11.3.   Notices

All notices, requests and other communications hereunder shall be in writing and
shall be personally delivered or sent by international express delivery service
or personal courier, in each case to the respective address specified below, or
such other address as may be specified in writing to the other Parties hereto or
to such other person or address as any Party shall specify by notice in writing
to each of the other Parties hereto:

S&W:

S&W Seed Company
7018 N. Fresno, Suite 380
Fresno, CA 93720
Attn: Chief Financial Officer

Calyxt:

Calyxt Plant Sciences
8 rue de la Croix Jarry
75013 Paris
France
Attn: CEO

Page 21 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

Except for a notice of a change of address, which shall be effective only upon
receipt thereof, all such notices, requests, demands, waivers and communications
properly addressed shall be effective: (a)  if sent by Federal Express or other
overnight delivery service, three (3) business day after delivery to such
service; and (b) if sent by personal courier, upon receipt.

11.4.   Governing Law & Dispute Resolution

11.4.1.   Governing Law

This Agreement and any dispute arising from the performance or breach hereof
shall be governed by and construed in accordance with the laws of Delaware,
without reference to conflict of laws principles.

All disputes related to this Agreement between the Parties that, despite good
faith negotiations between the Parties, cannot be solved amicably may be
referred exclusively to the competent courts of Delaware, USA.

11.5.   Amendments

No amendment to this Agreement shall be valid unless embodied in a writing
executed by each of the Parties hereto. No waiver of any of the provisions of
this Agreement shall be valid unless embodied in a writing executed by the Party
against whom the waiver is sought to be enforced.

11.6.   Entire Agreement

This Agreement together with the Annexes hereto constitutes the entire
agreement, both written or oral, with respect to the subject matter hereof, and
supersedes all prior or contemporaneous understandings or agreements, whether
written or oral, between S&W and Calyxt with respect to such subject matter.

11.7.   Severability



In the event that any provisions of this Agreement are determined to be invalid
or unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect without said provision. The
Parties shall in good faith negotiate a substitute clause for any provision
declared invalid or unenforceable; provided, if the Parties are unable to agree
on such a substitute clause and the deletion of the provision held invalid or
unenforceable would produce material adverse financial consequences for one
Party, such Party shall have the right to terminate this Agreement immediately.

11.8.   Headings



The headings to the Sections hereof are not a part of this Agreement, but are
included merely for convenience of reference only and shall not affect its
meaning or interpretation.

Page 22 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

11.9.   Assignment

Neither this Agreement nor any rights and obligations of a Party under this
Agreement may be assigned or otherwise transferred to a Third Party without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, however, that either Party may assign its
rights or delegate its obligations under this Agreement without such consent (a)
to an Affiliate of such Party or (b) to its successor in interest in connection
with any merger, acquisition, consolidation, corporate reorganization, or
similar transaction, or sale of all or substantially all of its assets, provided
that such assignee agrees in writing to assume and be bound by the assignor's
obligations under this Agreement.

11.10.   Applicable laws

In performing this Agreement, the Parties shall comply with all laws applicable
to the performance of the obligations hereunder. Wherever there is a conflict
between any provision of this Agreement and any law, the law shall prevail, but
in such event the affected provision of this Agreement shall be limited or
eliminated only to the extent necessary, and the remainder of this Agreement
shall remain in full force and effect.

11.11.   US Export laws and regulations

Each Party understands that the Arms Export Control Act (AECA), including its
implementing International Traffic In Arms Regulations (ITAR) and the Export
Administration Act 5EAA), including its Export Administration Regulations (EAR),
are some (but not all) of the laws and regulations that comprises the U.S.
export laws and regulations. Each party further understands that the U.S. export
laws and regulations include (but are not limited to): ITAR and EAR
product/service/data-specific requirements; (ii) ITAR and EAR ultimate
destination-specific requirements; (iii) ITAR and EAR end user-specific
requirements; (iv) Foreign Corrupt Practices Act; and (v) antiboycott laws and
regulations. Each party shall comply with all then-current applicable export
laws and regulations of the U.S. Government (and other applicable U.S. laws and
regulations) pertaining to Products (including any associated products, items,
articles, computer software, media, services, technical data, and other
information). Each Party certifies that it shall not, directly or indirectly,
export (including any deemed export), nor re-export (including any deemed
re-export) the Products (including any associated products, items, articles,
computer software, media, services, technical data, and other information) in
violation of U.S. export laws and regulations or other applicable U.S. laws and
regulations.

11.12.   Counterparts

This Agreement may be executed in two counterparts, each of which shall be
deemed an original and which together shall constitute one instrument.

Page 23 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement in
duplicate originals by their duly authorized officers or representatives.

S&W Seed Company

CALYXT INC.

By:

/s/ Mark S. Grewal

Mark S. Grewal

Its:

Pres & CEO

Date of Execution:

June 3, 2015

By:

/s/ Luc Mathis

Luc MATHIS,

Its: Chief Executive Officer

Date of Execution: May 26th 2015

 

 

Page 24 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

Annex 1
Background IP and Material

 

1.  Background IP

 

a- Calyxt's Licensed Patents

 

Calyxt's Licensed Patents that have been practiced during Calyxt's performance
of the Research Program and/or covering any Material / Products created or
generated by Calyxt during the Research Program will be set forth in a MTF upon
transfer of any such Material to S&W.

b- S&W Licensed Patents

None

 

 

2.  Material

 

S&W has provided the following Material to Calyxt under the MTA for use in the
Research Program:

***

 

 

Page 25 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

Annex 2
Research Program

The following describes details of the Research Program for the Collaboration
Agreement between Calyxt and S&W for the development of new Alfalfa varieties
(the Products) containing Trait(s) created by targeted genome editing. The tasks
defined below as part of the Research Program are given as an example and are
subject to change by determination of the JSC. The details, as well as the
duration, of each task will vary based on the complexity of the Trait(s)
selected for inclusion into the Research Program as well as unforeseen
difficulty working with any unknown germplasm, such as that provided by S&W.

OBJECTIVE

The program will use the TALENTM-mediated gene-editing platform at Calyxt to
modify certain target genes to achieve a desired Trait in the Material (alfalfa
germplasm) provided by S&W. The following traits will be candidates for the
creation of Products in this Research Program:



***

Calyxt will create the gene-edited alfalfa lines, validate the
genotype/phenotype in greenhouse-grown plants and transfer plants material from
each edited line to S&W. S&W will incorporate the gene-edited lines developed by
Calyxt into their breeding program to develop new varieties that contain the
Trait (or stacks of Traits) of interest. S&W will also conduct the necessary
field validations to determine the optimal combination of gene-edits as needed
to reach the desired phenotype. Calyxt will provide assistance to S&W for the
breeding activities and later plant variety trials. The JSC will determine the
priority list for each potential trait-by-variety combination to be launched in
the Calyxt gene-editing platform.

Calyxt and S&W agree that, unless otherwise mutually agreed in writing, S&W will
not be obligated to incorporate more than *** gene-edited lines developed by
Calyxt into S&W's breeding program.

PROGRAM DESCRIPTION

1) Overview

The program will be organized into three phases:

Phase 1 - Generation of Plants with Gene Knockouts

S&W and Calyxt will work together to determine the gene target(s) necessary to
create the intended Trait(s) listed above. S&W will supply a sufficient quantity
of seed and/or plant material from each of the alfalfa varieties to be
gene-edited. Calyxt will sequence-verify the target genes in the S&W varieties,
design and test TALENTM for each gene target, transform each variety, regenerate
plants, genotype individual plants for targeted gene edits and (if applicable)
evaluate the intended phenotype of the gene-edit lines from greenhouse-grown
plants.

Page 26 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

Phase 2 - Pre-Commercial Breeding and Field Validation

S&W will incorporate up to *** gene-edited line provided by Calyxt into their
alfalfa breeding program to create combinations of gene knockouts within
breeding populations as needed to create the desired phenotype in a new variety.
Calyxt will assist S&W in the breeding activities, including trait genotyping of
breeding lines and phenotypic analyses. S&W will bring together through breeding
the necessary gene edits to create new trait-containing, elite varieties of
alfalfa. S&W will conduct the necessary field validations and quality
assessments of the new alfalfa varieties.

Phase 3 - Field Trials, Seed Production and Commercialization

S&W will conduct variety performance trials on all candidate lines as part of
their new variety development platform.

2) Description of Phases at Calyxt

Phase 1 - Generation of Plants with Gene Edits

Tasks

Task 1.1 - Sequence the target genes from the elected S&W varieties, TALENTM
engineering and validation

Duration: ***

Grow plants from seed and/or field-grown crowns, initiate in vitro cultures

Sequence target genes from each variety

Engineer TALENTM to target each genes in each variety (one TALENTM maybe elected
to be used to knockout more than one target gene)

Test activity in alfalfa protoplasts (monitor NHEJ via deep sequencing), elect
best TALENTM

Task 1.2 - Tissue culture optimization, plant transformation and genotyping

Duration: ***

Transform validated TALENTM into each variety (PEG-mediated transformation into
protoplasts and/or stable transformation of a TALENTM expression cassette)

Generate callus (from protoplasts and/or leaf explants) and regenerate plants

Genotype each plant for deletions at each target gene

Task 1.3 - Plant regeneration, maturation and phenotypic screening (if
applicable)

Duration: ***

Mature plants in greenhouse

Deliver modified plants to S&W for inclusion in their breeding program

Calyxt may produce T1 seed for some trait X variety combinations if needed and
validate phenotype in greenhouse grown material

Deliverables

All plant and/or seed material containing targeted gene edits.

Phenotypic validation from greenhouse-grown plants, if applicable

Page 27 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

 

 

 

 

 

 

***

 

 

Page 28 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

Annex 3
JSC Members

 

For Calyxt: Luc Mathis (CEO) and William Haun (Director of Product Development)

 

For S&W: Mark Grewal (President and CEO) and Danielson Gardner (Vice President
of Breeding and Genetics)

 

 

 

 

 

Page 29 of 30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
"***" ASTERISKS DENOTE SUCH OMISSIONS.

Confidential

Annex 4
>Material Transfer Form

 

The Present Material Transfer Form is entered into by and between [= ] and

[= ] pursuant to and in accordance with the Collaboration Agreement made
effective as from November 25th, 2014 (the "Agreement") executed between S&W
Seed Company and CELLECTIS PLANT SCIENCES;

The provisions of the Agreement shall be applicable to the present transfer of
Material. The present form is hereby attached to the Agreement and constitutes
an integral part of it.

 

Owner of the Material

 

 

 

 

Description of the Material

 

 

Description of the use of the Material within the frame of the Research Program

 

 

 

 

Recipient

 

 

 

 

Date of transfer

Date of receipt by the owner of the Material of the fully signed Material
Transfer Form

 

 

Background IP practiced for the development of the Material and/or covering the
Material

 

 

 

Specific use restrictions in relation to the Background IP

 

 

 

Made in two (2) copies.

 

[=]

 

 

 

By: _____________________________
Name: ___________________________
Title: ____________________________

 

[=]

 

 

 

By: _____________________________
Name: ___________________________
Title: ____________________________

 

 

Page 30 of 30

 

--------------------------------------------------------------------------------

 